     Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 1 of 22 PageID #:164




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KENDRICK BUTLER, et al.                              )
                                                     )
         Plaintiffs,                                 )
                                                     )      18-cv-49
v.                                                   )
                                                     )      Honorable Robert W. Gettleman
                                                     )
RANDY PFISTER, et al.                                )
                                                     )
         Defendants.                                 )

      DEFENDANT PFISTER, BROWN, PORK, AND GARANT’S L.R. 56.1 FILING IN
     SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT ON EXHAUSTION

        Defendants, Randy Pfister, Sgt. Pork, Lt. Brown, and Officer Garant, by their attorney,

Kwame Raoul, Attorney General for the State of Illinois, submit under L.R. 56.1 the following

materials referred to in their Memorandum of Law in Support of their Motion for Summary

Judgment on Exhaustion of Administrative Remedies:

                                          EXHIBITS

Exhibit A: IDOC Offender Search

Exhibit B: Illinois Administrative Code

Exhibit C: Declaration of Debbie Knauer


                        LOCAL RULE 56.1 STATEMENT OF FACTS

I.      The Parties

       1.     Plaintiff Kendrick Butler # M03292 is currently in the custody of the Illinois
Department of Corrections (“IDOC”) at Pontiac Correctional Center. (Ex. A). Plaintiff was
previously housed at Stateville Correctional Center. (Dkt. 38 at 6).

       2.      At all times relevant to Plaintiff’s Amended Complaint, Defendant Randy Pfister
was Stateville’s warden. (Dkt. 38, ¶ 7.)

        3.      At all times relevant to Plaintiff’s Amended Complaint, Defendants Lt. Brown,
       Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 2 of 22 PageID #:165




Sgt. Pork, and Officer Garant were IDOC correctional officers. (Dkt. 38, ¶ 9).

II.       Jurisdiction and Venue

       4.     This court has jurisdiction pursuant to 28 U.S.C. 1331 and 1343(a)(3), and venue
under 28 U.S.C. 1391(b)(2).

III.      Plaintiff’s Allegations

        5.    Plaintiff’s Amended Complaint contains two counts: unconstitutional conditions
of confinement and deliberate indifference to a serious medical need. (Dkt. 38 at 7-9.)

          a. Unconstitutional Conditions of Confinement

       6.      Plaintiff alleges Stateville Correctional Center did not have toilets accessible from
the outdoor exercise yard (Dkt. 38, ¶ 62), that inmates were forced to relieve themselves on the
yard, which resulted in insect infestations throughout the yard (Dkt. 38, ¶ 63), and that a lack of
bathroom access created a serious risk to Plaintiff due to his IBS. (Dkt. 38, ¶ 64).

      7.      Plaintiff alleges Mr. Butler complained about the lack of bathroom access to
Defendant Pfister orally and through grievances. (Dkt. 38, ¶ 65).

        8.     Plaintiff alleges on July 8, 2017, Defendants Pork and Brown refused to let Mr.
Butler access a bathroom, resulting in Plaintiff defecating on himself. (Dkt. 38, ¶¶ 32, 38, 42-43,
50, and 67).

          b. Deliberate Indifference to Serious Medical Need

        9.     Plaintiff alleges that after he defecated himself on July 7, 2018, he was in close
proximity to human waste for several hours, suffered insect bites and stings, was denied shower
access for several days. (Dkt. 38, ¶ 74).

       10.     Plaintiff alleges that several hours after he defecated himself, he told Defendants
Garant and Pork that he defecated himself and had infected insect bites. Plaintiff alleges he
requested access to a bathroom to clean himself and access to the prison medical unit for
treatment of his injuries. (Dkt. 38, ¶ 78).

       11.     Plaintiff alleges that Defendants Pork and Garant informed Plaintiff there was
nothing they could do about Plaintiff’s situation (Dkt. 38, ¶ 79), and proceeded to verbally harass
and humiliate Plaintiff about his soiled uniform while denying him the ability to bathe or change
uniforms. (Dkt. 38, ¶ 80).

IV.       IDOC Grievance Procedure

          12.    The IDOC has a formal grievance procedure for inmates. (Ex. B, C).

       13.     There are generally three steps to the grievance process. First an inmate must
attempt to resolve grievances through his counselor. (Ex. C, ¶ 2). If the grievance, complaint, or

                                                 2
    Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 3 of 22 PageID #:166




issue remains unresolved, within sixty days of an incident an inmate may file a written grievance
on a grievance form available in all units of his institution, and this is considered the second step
of the formal grievance process. (Ex. C, ¶ 2). The facility Grievance Officer may personally
interview the inmate and/or witnesses as deemed appropriate and obtain relevant documents to
determine the merits of the inmate’s grievance. (Ex. C, ¶ 2). Upon completion of such
investigation, the Grievance Officer generates a report containing the findings of the investigation,
the Grievance Officer’s conclusions and, if appropriate, a recommendation for relief. (Id.). The
offender’s grievance and the Grievance Officer’s Report are then forwarded to the Chief
Administrative Officer (“CAO”) or the CAO’s designee for review and signature. (Id.). The
Grievance Officer’s Report with the CAO’s or CAO’s designee’s final decision is then submitted
back to the offender. (Id.).

        14.     As a final step, if the inmate disagrees with the CAO’s or CAO’s designee’s
decision, he may appeal in writing to the Director of the IDOC by submitting the Grievance
Officer’s report and CAO’s decision. (Ex. C, ¶ 3). The Administrative Review Board (“ARB”), as
the Director’s designee, reviews the appeal and first determines whether the inmate’s grievance
can be handled without the necessity of a hearing. (Ex. C, ¶ 3). If so, the inmate is so advised. (Id.).
Other matters are scheduled for an ARB hearing involving an interview of the grieving inmate,
examining relevant documents and, at the ARB’s discretion, calling witnesses. (Id.). The ARB
submits a written report of its findings and recommendations to the Director or designee, who
reviews the report and makes a final determination on the grievance. (Id.). A copy of the ARB’s
report and the Director’s final decision are sent to the inmate who filed the grievance. (Id.). The
originals of these documents are maintained in the ARB files pursuant to Department Rule 504F:
Grievance Procedures for Committed Persons, which provides for no further means for review
beyond this step. (Id.).

       15.     In an emergency situation, an inmate may request a grievance be reviewed on an
expedited basis by submitting the grievance directly to the CAO rather than a counselor or
Grievance Officer. (Ex. C, ¶ 5). If the CAO determines that there is a substantial risk of imminent
personal injury or other serious or irreparable harm to the inmate, the grievance may be handled
on an emergency basis. (Id.). If the CAO determines that the grievance does not warrant emergency
review or processing, the inmate must resubmit the grievance in accordance with the regular
grievance process as described above. (Id.).

        16.    Certain issues may be addressed directly to the ARB, rather than first through a
counselor or grievance officer. (Ex. C, ¶ 4). These issues are limited to:
               a. Decisions involving the involuntary administration of psychotropic medication;
               b. Decisions regarding protective custody placement, including continued
                   placement in or release from protective custody;
               c. Decisions regarding disciplinary proceedings which were made at a facility
                   other than the facility where the inmate is currently assigned; and
               d. Other issues except personal property issues which pertain to a facility other
                   than the facility where the inmate is currently assigned.
(Ex. C, ¶ 4).




                                                   3
    Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 4 of 22 PageID #:167




        17.    Grievances that can be addressed directly to the ARB are then handled by the ARB
according to the aforementioned grievance process. (Ex. C, ¶ 4).
        18.    Plaintiff filed an emergency grievance on February 22, 2018 related to lack of hot
water in cell W-306. (Ex. C, ¶ 8). On March 20, 2018, the grievance officer denied the grievance
because Mr. Butler no longer resided in cell W-306. (Id.). On July 5, 2018, ARB Chairperson
Debbie Knauer responded to the Mr. Butler’s appeal of the grievance officer’s decision and found
the grievance to be moot due to Mr. Butler no longer residing in cell W-306. (Id.).

        19.     Plaintiff’s February 22, 2018 grievance did not mention any other allegations
regarding conditions of confinement, including a lack of bathroom access on the yard, the presence
of insects, any instance of Plaintiff being refused access to a bathroom. (Ex. C, ¶ 9).

       20.   Plaintiff did not file or appeal any other grievances regarding conditions of
confinement with the ARB. (Ex. C, ¶ 10).

        21.      Plaintiff did not file or appeal any grievances regarding a denial medical attention
for insect bites or stings, lack of access to a clean uniform, lack of access to a shower, or any other
matters related to the events alleged to have occurred on July 8, 2017 with the ARB. (Ex. C, ¶ 10).


                                                       Respectfully submitted,
KWAME RAOUL
Attorney General of Illinois                   By:     /s/ Shawn M. Peters
                                                       SHAWN M. PETERS
                                                       Assistant Attorney General
                                                       General Law Bureau
                                                       Office of the Illinois Attorney General
                                                       100 W. Randolph St., 13th Fl.
                                                       Chicago, Illinois 60601
                                                       (312) 814-2680
                                                       SPeters@atg.state.il.us




                                                  4
   Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 5 of 22 PageID #:168




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on February 8, 2019, he electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the Northern

District of Illinois using the CM/ECF system. Participants in the case who are registered

CM/ECF users will be served by the CM/ECF system.



                                                     /s/Shawn M. Peters




                                                5
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 6 of 22 PageID #:169




                EXHIBIT A
2/7/2019         Case: 1:18-cv-00049State
                                      Document           #: 45 Filed:
                                          of Illinois | DEPARTMENT OF 02/08/19 Page
                                                                      CORRECTIONS      7 of
                                                                                  | Inmate   22 Results
                                                                                           Search PageID #:170

                                           ILLINOIS DEPARTMENT OF CORRECTIONS
                                                  INTERNET INMATE STATUS
                                                             AS OF: Thursday, February 7, 2019




                                                     M03292 - BUTLER, KENDRICK
                                    Parent Institution:              PONTIAC CORRECTIONAL CENTER
                                    Offender Status:                 IN CUSTODY
                                    Location:                        PONTIAC



                                    PHYSICAL PROFILE
                                    Date of Birth:                   03/23/1986
                                    Weight:                          204 lbs.
                                    Hair:                            Black
                                    Sex:                             Male
                                    Height:                          5 ft. 09 in.
                                    Race:                            Black
                                    Eyes:                            Brown


                                    MARKS, SCARS, & TATTOOS
                                    SCAR, NECK -


                                    ADMISSION / RELEASE / DISCHARGE INFO
                                    Admission Date:                  03/16/2009
                                    Projected Parole Date:           04/11/2087
                                    Last Paroled Date:
                                    Projected Discharge Date:        04/13/2090


                                    SENTENCING INFORMATION
                                     MITTIMUS:                        07CR1241801
                                     CLASS:                           M
                                     COUNT:                           1
                                     OFFENSE:                         MURDER/INTENT TO KILL/INJURE
                                     CUSTODY DATE:                    04/13/2007
                                     SENTENCE:                        80 Years 0 Months 0 Days
                                     COUNTY:                          COOK
                                     SENTENCE DISCHARGED?:            NO




                                     The information made available on this database service is for the general public and
                                     law enforcement to promote the interest of public safety. The best effort has been
                                     made to ensure that information published is true and complete, however the
                                     information can quickly change. Accordingly, before making any assumption that said
                                     information is factual and complete, please send written correspondence to the Illinois
                                     Department of Corrections- Public Information Office, 1301 Concordia Court, P.O. Box
                                     19277, Springfield, IL 62794-9277. Please see the Illinois Department of Corrections
                                     full disclaimer page for important information.


                                                                   conduct another search
                                                                 return to the IDOC homepage

                                                                Illinois Department of Corrections
https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=M03292                                                     1/2
2/7/2019         Case: 1:18-cv-00049State
                                      Document           #: 45 Filed:
                                          of Illinois | DEPARTMENT OF 02/08/19 Page
                                                                      CORRECTIONS      8 of
                                                                                  | Inmate   22 Results
                                                                                           Search PageID #:171
                                                           1301 Concordia Court, PO Box 19277
                                                              Springfield, Illinois, 62794-9277
                                                            217-558-2200 | 800-546-0844 TDD




https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=M03292                                       2/2
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 9 of 22 PageID #:172




                 EXHIBIT B
   Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 10 of 22 PageID #:173




                             20 ILLINOIS ADMINISTRATIVE CODE                     CH. I, SEC.504
                                                                               SUBCHAPTER e

             SUBPART F: GRIEVANCE PROCEDURES FOR OFFENDERS

Section 504.800 Applicability

This Subpart applies to offenders assigned to correctional facilities within the Department of
Corrections.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)

Section 504.802 Definitions

       "Chief Administrative Officer" means the highest ranking official of a correctional
       facility.

       "Department" means the Department of Corrections.

       "Director" means the Director of the Department of Corrections.

       "Facility ADA Coordinator" means the person or persons designated by the Chief
       Administrative Officer to coordinate efforts of the facility in carrying out its
       responsibilities under Title II of the Americans With Disabilities Act of 1990 (42 USC
       12101 et seq.).

       “Offender” means a person committed to the Department or to the custody of the
       Department.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)

Section 504.805 Responsibilities

       a)      Unless otherwise specified, the Director or Chief Administrative Officer may
               delegate responsibilities stated in this Subpart to another person or persons or
               designate another person or persons to perform the duties specified.

       b)      No other individual may routinely perform duties whenever a Section in this
               Subpart specifically states the Director or Chief Administrative Officer shall
               personally perform the duties. However, the Director or Chief Administrative
               Officer may designate another person or persons to perform the duties during
               periods of his or her temporary absence or in an emergency.

(Source: Amended at 22 Ill. Reg. 1206, effective January 1, 1998)

Section 504.810 Filing of Grievances



                                             Page 1 of 6
   Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 11 of 22 PageID #:174




                            20 ILLINOIS ADMINISTRATIVE CODE                      CH. I, SEC.504
                                                                               SUBCHAPTER e

       a)     An offender shall first attempt to resolve incidents, problems, or complaints other
              than complaints concerning disciplinary proceedings through his or her counselor.
              If an offender is unable to resolve the complaint informally or if the complaint
              concerns a disciplinary proceeding, the individual may file a written grievance on
              a grievance form that shall be made available in all living units. A grievance shall
              be filed within 60 days after the discovery of the incident, occurrence, or problem
              that gives rise to the grievance. However, if an offender can demonstrate that a
              grievance was not timely filed for good cause, the grievance shall be considered.
              The grievance procedure shall not be utilized for complaints regarding decisions
              that are outside the authority of the Department, such as parole decisions,
              clemency, or orders regarding length of sentence or decisions that have been
              rendered by the Director.

       b)     The grievance form shall be addressed to the Grievance Officer and shall be
              deposited in the living unit mailbox or other designated repository. The grievance
              shall contain factual details regarding each aspect of the offender’s complaint
              including what happened, when, where, and the name of each person who is the
              subject of or who is otherwise involved in the complaint. This provision does not
              preclude an offender from filing a grievance when the names of individuals are
              not known, but the offender must include as much descriptive information about
              the individual as possible.

       c)     Staff assistance shall be available as requested by those offenders who cannot
              prepare their grievances unaided as determined by institutional staff.

              1)     All offenders shall be entitled to file grievances regardless of their
                     disciplinary status or classification.

              2)     Each facility shall take reasonable steps to ensure that the grievance
                     procedure is accessible to offenders who are impaired, disabled, or unable
                     to communicate in the English language.

       d)     Offenders shall be informed of the grievance procedure at the admitting facility
              and may request further information regarding the procedure from their
              counselors.

              1)     The written procedure shall be available to all offenders.

              2)     An offender unable to speak or read the English language may request that
                     the procedure be explained in the individual's own language.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)

Section 504.820 Grievance Officer


                                            Page 2 of 6
   Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 12 of 22 PageID #:175




                            20 ILLINOIS ADMINISTRATIVE CODE                    CH. I, SEC.504
                                                                             SUBCHAPTER e

       a)     The Chief Administrative Officer shall appoint 2 or more employees who may
              serve as a Grievance Officer to attempt to resolve problems, complaints, and
              grievances that offenders have been unable to resolve through routine channels.

       b)     No person who is directly involved in the subject matter of the grievance or who
              was a member of the Adjustment Committee that heard a disciplinary report
              concerning the grievance may serve as the Grievance Officer reviewing that
              particular case.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)

Section 504.830 Grievance Procedures

       a)     A Grievance Officer shall review grievances at least weekly, provided that one or
              more grievances have been filed. Grievances on issues that are deemed without
              merit may be returned as denied to the sender without further investigation. No
              merit grievances include grievances that:

              1)     Have previously been addressed for which there is no additional
                     information; or

              2)     Are on issues that do not involve or affect the offender.

       b)     The Grievance Officer shall promptly submit a copy of any grievance alleging
              discrimination based on disability or a request for an accommodation based upon
              disability to the facility ADA Coordinator. The facility ADA Coordinator shall
              conduct such investigation as deemed appropriate and make written
              recommendations to the Chief Administrative Officer for resolution of the
              grievance.

       c)     An offender may be afforded an opportunity to appear before the Grievance
              Officer unless the grievance is deemed without merit. The Officer may call
              witnesses as deemed appropriate.

       d)     The Grievance Officer shall consider the grievance and report his or her findings
              and recommendations in writing to the Chief Administrative Officer. The Chief
              Administrative Officer shall advise the offender of the decision in writing within
              2 months after receipt of the written grievance, where reasonably feasible under
              the circumstances. Responses to duplicate grievances on issues that are currently
              being grieved may be combined in one response.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)

Section 504.840 Emergency Procedures


                                            Page 3 of 6
   Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 13 of 22 PageID #:176




                            20 ILLINOIS ADMINISTRATIVE CODE                    CH. I, SEC.504
                                                                             SUBCHAPTER e

An offender may request a grievance be handled on an emergency basis by forwarding the
grievance directly to the Chief Administrative Officer.

       a)     If the Chief Administrative Officer determines that there is a substantial risk of
              imminent personal injury or other serious or irreparable harm to the offender, the
              grievance shall be handled on an emergency basis.




                                            Page 4 of 6
   Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 14 of 22 PageID #:177




                            20 ILLINOIS ADMINISTRATIVE CODE                     CH. I, SEC.504
                                                                              SUBCHAPTER e


       b)     The Chief Administrative Officer shall expedite processing of the grievance and
              respond to the offender, indicating what action shall be or has been taken.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)

Section 504.850 Appeals

       a)     If, after receiving the response of the Chief Administrative Officer, the offender
              still feels that the problem, complaint or grievance has not been resolved to his or
              her satisfaction, he or she may appeal in writing to the Director within 30 days
              after the date of the decision. Copies of the Grievance Officer's report and the
              Chief Administrative Officer's decision should be attached.

       b)     The Director shall review the grievance and the responses of the Grievance
              Officer and Chief Administrative Officer and shall determine whether the
              grievance requires a hearing before the Administrative Review Board. If it is
              determined that the grievance is without merit or can be resolved without a
              hearing, the offender shall be advised of this disposition, in writing.

       c)     An Administrative Review Board shall be appointed by the Director. One
              member of the Board may be a citizen from the community. A Department
              member shall be designated as chairperson.

       d)     The Administrative Review Board shall meet as frequently as necessary and may
              schedule hearings on grievances. Hearings may be conducted in person or via
              video or telephonic conference. The Board may call witnesses or examine
              records at its discretion.

       e) The Administrative Review Board shall submit to the Director a written report of its
          findings and recommendations.

       f)     The Director shall review the findings and recommendations of the Board and
              make a final determination of the grievance within 6 months after receipt of the
              appealed grievance, where reasonably feasible under the circumstances. The
              offender shall be sent a copy of the Director's decision.

       g)     In those instances where an offender is appealing a grievance determined by the
              Chief Administrative Officer to be of an emergency nature, the Administrative
              Review Board shall expedite processing of the grievance.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)

Section 504.860 Records


                                            Page 5 of 6
   Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 15 of 22 PageID #:178




                             20 ILLINOIS ADMINISTRATIVE CODE                     CH. I, SEC.504
                                                                               SUBCHAPTER e

Records regarding the filing and disposition of grievances shall be maintained in the offender’s
master file.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)

Section 504.870 Direct Review by Administrative Review Board

       a)      Offenders shall submit grievances directly to the Administrative Review Board
               when grieving:

               1)     Decisions regarding protective custody placement, including continued
                      placement in or release from protective custody.

               2)     Decisions regarding the involuntary administration of psychotropic
                      medication.

               3)     Decisions regarding disciplinary proceedings that were made at a facility
                      other than the facility where the offender is currently assigned.

               4)     Other issues except personal property issues that pertain to a facility other
                      than the facility where the offender is currently assigned.

       b)      The Administrative Review Board shall review and process the grievance in
               accordance with Section 504.850.

(Source: Amended at 27 Ill. Reg. 6214, effective May 1, 2003)




                                             Page 6 of 6
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 16 of 22 PageID #:179




                 EXHIBIT C
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 17 of 22 PageID #:180
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 18 of 22 PageID #:181
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 19 of 22 PageID #:182




                                                                                EXHIBIT 1
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 20 of 22 PageID #:183
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 21 of 22 PageID #:184




                                                                                EXHIBIT 2
Case: 1:18-cv-00049 Document #: 45 Filed: 02/08/19 Page 22 of 22 PageID #:185




                                                                                EXHIBIT 3
